On a plea of guilty Joseph Oscar Holland was convicted of the offense of murder in the second degree by the Circuit Court of Geneva County, Sollie, III, J., and he appealed. The appeal was submitted on appellant’s brief.
*733The following order was entered in the above appeal.
“May 29, 1973. It is Ordered that the judgment of the circuit court be reversed and the cause remanded on authority of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 1274. (No Opinion) Tyson, J., all the judges concur.”
Reversed and remanded.